DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 March 2021 have been fully considered but they are not persuasive. Regarding the applicant’s assertion that Boxwell does not teach normalizing the generated paraphrases according to predefined annotations of a schema, examiner is somewhat unclear as to which part of the aforementioned aspect applicant objects to, and so examiner will address both.
The two parts of the aspect in question are the normalization of the generated paraphrases and doing so using predefined annotations of a schema. Looking at figure 5 of Boxwell et al. one can see the patterns created. As per Boxwell et al., paragraph [0051], “when a user question is received whose syntactic pattern matches one of the syntactic patterns in entries 530, 540, or 550, semantically similar question generator 340 generates new questions based upon the paraphrases in entries 530, 540, and 550. For example, if a user question is ‘How fast is the Form Mustang?’, semantically similar question generator 340 replaces X with ‘The Ford Mustang’ and generates new questions: ‘What is the top speed of the Ford Mustang?,’ ‘The Ford Mustang goes what?,’ and ‘The Ford mustang can reach what?’”. This clearly shows Boxwell taking a paraphrase, “How fast is the Ford Mustang?”, and turning it into multiple generated paraphrases of a normalized form.
Thus turning to the second part, whether the normalization of the generated paraphrases are done according to predefined annotations of a schema or not. Here Boxwell also seems clear. The normalizations discussed in the previous paragraph occur based off patterns generated from training data which is used to build the pattern set store. Again from Boxwell, paragraph [0051] “From training data 330, training pattern generator 420 generates three sets of training syntactic patterns and corresponding paraphrases, which are included in entries 530, 540, and 550.” The broadest reasonable interpretation of a predefined annotations of a schema include a model which at the time it is being has already been defined. As the training data is used to construct the pattern set store before user questions are parsed it is clear the parsing model is predefined by that time. Thus seeing as the model used to parse paraphrases is predefined by the time it is used on user data and the paraphrases passed in generate normalized forms the examiner find that Boxwell does teach normalizing the generated paraphrases according to predefined annotations of a schema. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boguraev, et al. U.S. PG Pub. 2017/0083569 further in view of Boxwell, et al. U.S. PG Pub. 2017/0109434.
Regarding claims 1, 9, and 16, Boguraev, et al. teaches inputting a query as query data (Boguraev, et al. [0004]: "An embodiment of the invention provides a method for creating a structured data language query, wherein a natural language query is received from a user with an interface."), and generating paraphrases from the query data (Boguraev, et al. [0053]: "Paraphrase generation can be performed 930. In one example, the SAF includes “employee has a salary”. Paraphrasing as a powerful NLP tool can generate: “employee earns money”, “employee makes $”, “salary of employee”, “employee salary”, and/or “employee with salary”.").
Boguraev does not teach normalizing the generated paraphrases according to predefined annotations of a schema. Boxwell, et al. teaches normalizing the generated paraphrases according to predefined annotations of a schema (Boxwell, et al. [0053]: "Paraphrase mapper 610 compares pattern X 605 against syntactic patterns in pattern set store 330. When paraphrase mapper 610 detects a match, such as pattern X=pattern Al shown in FIG. 6, paraphrase mapper 610 retrieves paraphrases from the matching pattern set."). Applicant's specifications describe normalization as finding a paraphrase of synonymous meaning already in the schema annotation file. The broadest reasonable interpretation of "annotations of a schema" more than encompasses a "pattern set store" as Boxwell, et al. describes it (Boxwell, et al. [0038]: "The information handling system analyzes training data against a structured resource and creates pattern sets that each include semantically similar paraphrases and corresponding syntactic patterns.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Boxwell, et al. with Boguraev, et al. that in order to determine standardized paraphrases from input generated ones, they would combine the paraphrase generation from Boguraev, et al. with the paraphrase pattern matching and set selection from Boxwell, et al.
Regarding additional aspects of claim 9, Boguraev, et al. teaches a memory storing computer instructions; and a processor configured to execute the computer instructions (Boguraev, et al. [0111]: "The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 16.").
Regarding additional aspects of claim 16, Boguraev, et al. teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and executable by a computer to cause the computer to perform a method (Boguraev, et al. [0080] - [0081]: Furthermore, aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon. Any combination of one or more computer readable medium(s) may be utilized. The computer readable medium may be a computer readable signal medium or a computer readable storage medium.).
Regarding claims 2,10, and 17, Boguraev, et al. teaches wherein the generated paraphrases rephrase the query data while preserving a logic of the query (Boguraev, et al. [0053]: "Paraphrasing can automatically enrich SAF, thereby enabling the system to answer questions that convey the same concept in various ways.").
Regarding claims 3, 11, and 18, Boguraev, et al. does not teach wherein the normalizing further comprises comparing a list of paraphrases with a schema annotation list. However, Boguraev, et al. defines a schema annotation file as containing a paraphrase list (Boguraev, et al. [0051]: "Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system that learns what it needs from the database and is ready to answer questions about the data in the database.", [0048]: "FIG. 5 illustrates a schema annotation file according to an embodiment of the invention."). Figure 5 clearly shows paraphrases as the first item in each definition, as delineated by semicolons. Thus Boguraev, et al. has already demonstrated generating one list of paraphrases from the query and another from the schema. In light of this, Boxwell, et al. teaches wherein the normalizing further comprises comparing a list of paraphrases with a schema annotation list (Boxwell, et al. [0061]: "FIG. 8 is an exemplary flowchart showing steps taken by a knowledge manager to match a question's syntactic pattern to semantic patterns in a pattern set and generate new questions based upon paraphrases found in a pattern set corresponding to a matched syntactic pattern.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Boxwell, et al. with Boguraev, et al. that in order to determine standardized paraphrases from input generated ones when both consist of lists, they would combine the paraphrase sets in list form from Boguraev, et al. with the paraphrase matching and set selection from Boxwell, et al.
Regarding claims 4, 12, and 19, Boguraev, et al. does not teach determining where a match exists between the paraphrase generation and the schema annotation list. Boxwell, et al. teaches determining where a match exists between the paraphrase generation and the schema annotation list (Boxwell, et al. [0053]: "Paraphrase mapper 610 compares pattern X 605 against syntactic patterns in pattern set store 330. When paraphrase mapper 610 detects a match, such as pattern X=pattern Al shown in FIG. 6, paraphrase mapper 610 retrieves paraphrases from the matching pattern set.").
The amendment to claim 12 (but not to claims 4 or 19) changing “determining where a match exists” to “determining whether and where a match exists” does not significantly change the meaning of the claims as the act of determining where something is inherently encompasses first determining whether something exists in the first place.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Boxwell, et al. with Boguraev, et al. that in order to determine if input generated paraphrases syntactically matched schema generated ones they would combine the paraphrase sets in list form from Boguraev, et al. with the paraphrase matching and set selection from Boxwell, et al.
Regarding claims 7 and 14, Boguraev, et al. teaches wherein new information is added dynamically to the annotation schema according to a comparison of the generated paraphrases and the annotation schema (Boguraev, et al. [0051]: "Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system", [0053]: "Paraphrasing can automatically enrich SAF, thereby enabling the system to answer questions that convey the same concept in various ways."). However Boguraev, et al. does not teach wherein an annotation schema is used to normalize the generated paraphrases.
Boxwell, et al. teaches wherein an annotation schema is used to normalize the generated paraphrases (Boxwell, et al. [0053]: "Paraphrase mapper 610 compares pattern X 605 against syntactic patterns in pattern set store 330. When paraphrase mapper 610 detects a match, such as pattern X=pattern Al shown in FIG. 6, paraphrase mapper 610 retrieves paraphrases from the matching pattern set."). Applicant's specifications describe normalization as finding a paraphrase of synonymous meaning already in the schema annotation file. The broadest reasonable interpretation of "annotations of a schema" more than encompasses a "pattern set store" as Boxwell, et al. describes it (Boxwell, et al. [0038]: "The information handling system analyzes training data against a structured resource and creates pattern sets that each include semantically similar paraphrases and corresponding syntactic patterns.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Boxwell, et al. with Boguraev, et al. that in order to determine standardized paraphrases from input generated ones, they would combine the paraphrase generation from Boguraev, et al. with the paraphrase pattern matching and set selection from Boxwell, et al.
Regarding claim 8, Boguraev, et al. teaches the method according to claim 1 being cloud implemented (Boguraev, et al. [0108]: "cloud computing node 10 is capable of being implemented and/or performing any of the functionality set forth hereinabove.")

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boguraev, et al. U.S. PG Pub. 2017/0083569 and Boxwell, et al. U.S. PG Pub. 2017/0109434 as applied to claims 1 and 16 above, and further in view of Chow U.S. PG Pub. 2016/0225059.
Regarding claims 6 and 20, Boguraev, et al. does not teach further comprising of updating the schema annotation list when a match does not exist between the paraphrase generation and the schema annotation list. Chow, et al. teaches further comprising of updating the schema annotation list when a match does not exist between the paraphrase generation and the schema annotation list (Chow [0101]: "If no match is found at step 914, the system may select an attribute from the list of attributes for the user to update [...] The user may then designate the highlighted text as data for the respective attributes as discussed in reference to process 800 above. [...] The value may be assigned to the attribute upon user confirmation.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Chow with Boxwell, et al. and Boguraev, et al. that in order to increase the number of associable patterns of the stored paraphrases they would combine the paraphrase sets in list form from Boguraev, et al. and the paraphrase matching and set selection from Boxwell, et al. with the updating of information when no match is found from Chow.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891.  The examiner can normally be reached on Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163